NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                          Argued May 8, 2008
                                         Decided June 4, 2008

                                            Before

                                JOHN L. COFFEY, Circuit Judge

                                KENNETH F. RIPPLE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 07‐2471

MOHD HUSSEIN ABU‐SAMMOUR,                            Petition for Review of an Order of the
               Petitioner,                           Board of Immigration Appeals.

       v.                                            No. A78‐871‐404

MICHAEL B. MUKASEY,
Attorney General of the United States,
                     Respondent.

                                          O R D E R

        Mohd Hussein Abu‐Sammour, a native and citizen of Jordan, appeared before an
Immigration Judge (“IJ”) in October 2004 charged with having overstayed his visitor’s visa. 
After requesting a continuance to obtain counsel, Abu‐Sammour married a U.S. citizen,
admitted removability, and sought further continuances so the Citizenship and Immigration
Service (“CIS”) could adjudicate his spouse’s visa Petition for an Alien Relative.  The IJ
granted three continuances, but after the CIS denied the visa petition in March 2006, the IJ
rejected Abu‐Sammour’s fourth request for a continuance and found him removable.  The
No. 07‐2471                                                                               Page 2

Board of Immigration Appeals (“BIA”) affirmed, and Abu‐Sammour now petitions for
review.  Because we do not have jurisdiction to review the BIA’s affirmance of the IJ’s
discretionary determination to deny the fourth continuance, we dismiss his petition.

       Abu‐Sammour entered the United States in 1994 to attend Wichita State University
as a nonimmigrant student.  But he never attended the school and failed to comply with the
requirement that he, as an alien, register his address with the Attorney General. 
Consequently, the government charged him with removability.

       At Abu‐Sammour’s initial removal hearing in October 2004, he requested his first
continuance to obtain an attorney.  The IJ granted his request and set the case for February
2005.  One month before his February hearing, Abu‐Sammour married a U.S. citizen, and on
his behalf she filed a Petition for Alien Relative (“I‐130ʺ) with CIS, which if granted would
allow him to seek an adjustment to lawful status.  At the February hearing, Abu‐Sammour
informed the court of the pending I‐130 visa petition and admitted removability.  The IJ
granted him voluntary departure, but in May, while Abu‐Sammour was still in the U.S., he
sought to reopen his case so he could ask to adjust his status once CIS processed the I‐130
visa petition.

         In July 2005 the IJ reopened the case and granted him a second continuance to allow
time for CIS to conduct an interview, which is part of the visa process.  After Abu‐Sammour
submitted a status report on the progress of his I‐130 petition in January 2006, the IJ granted
him a third continuance and rescheduled his hearing for April 2006.  In the meantime,
though, CIS denied the I‐130 petition because Abu‐Sammour had “failed to establish that
the marriage was not entered into for fraudulently obtaining immigration benefits.”  In
finding the marriage fraudulent, CIS grounded its denial in an important contradiction in
Abu‐Sammour’s testimony—he testified in 2004 that he had been dating his wife when he
entered into the removal proceedings, yet in an affidavit taken one year later, he swore that
he had “no girlfriend” when the removal proceedings began.  Abu‐Sammour appealed the
CIS decision to the BIA on April 5 and the following day sought a fourth continuance from
the IJ.  At the April 6 hearing, the IJ stated that he had to honor the CIS decision and that the
visa petition no longer had “prima facie” support.  Accordingly, he denied Abu‐Sammour’s
request for yet another continuance to await the outcome of the administrative appeal.  The
IJ then ordered him removed from the United States.

       Abu‐Sammour appealed the IJ’s decision to the BIA, arguing that CIS denied him
due process and therefore the IJ erred in denying his request for continuance.  Specifically,
he claimed that although he submitted evidence in support of the visa petition, CIS refused
to allow him to respond to its conclusion that his marriage was fraudulent.  In May 2007 the
No. 07‐2471                                                                                Page 3

BIA affirmed the IJ’s decision, finding that the IJ “did not err in denying such an indefinite
continuance.”  Abu‐Sammour now petitions for review.

        In his petition for review, Abu‐Sammour repeatedly contends that CIS improperly
denied the I‐130 petition by refusing to allow him a chance to respond to its conclusion.  But
the denial of that visa petition occurred outside Abu‐Sammour’s removal proceeding, and
thus we are without jurisdiction in this appeal to consider his request for relief on the visa
petition.  See, e.g., Fonseca‐Sanchez v. Gonzales, 484 F.3d 439, 443 (7th Cir. 2007) (stating that
jurisdiction is limited to final orders of removal and matters decided by immigration courts
“in the course of removal proceedings”); Hassan v. INS, 110 F.3d 490, 494 (7th Cir. 1997)
(“[W]e are limited to reviewing ‘only those determinations made during a [deportation]
proceeding.’” (citation omitted)).  

        Abu‐Sammour also argues that the BIA’s affirmance of the IJ’s denial of his fourth
motion for a continuance violates his due‐process rights because the denial closed off any
chance for him to take advantage of a possible reversal of the visa petition denial.  But the
decision to grant or deny a request for a continuance is discretionary, Ali v. Gonzales,
502 F.3d 659, 660‐61 (7th Cir. 2007), and an alien’s right to due process “‘does not extend to
proceedings that provide only such discretionary relief’ because an appeal to discretion is
not a substantive entitlement,” Khan v. Mukasey, 517 F.3d 513, 518 (7th Cir. 2008) (citation
omitted).  Furthermore, apart from considerations of due process, we have determined that
the jurisdiction‐stripping provision of 8 U.S.C. § 1252(a)(2)(B)(ii) precludes judicial review
of an IJ’s discretionary ruling on a motion for a continuance.  See, e.g., Ali, 502 F.3d at 661;
Potdar v. Keisler, 505 F.3d 680, 685 (7th Cir. 2007).

        We have, however, preserved a very limited exception to this jurisdictional bar.  An
IJ’s denial of a motion for continuance is reviewable when the decision is based on a reason
inconsistent with the adjustment‐of‐status statute, Subhan v. Ashcroft, 383 F.3d 591, 595 (7th
Cir. 2004), such as an arbitrary or outlandish reason, see, e.g., Benslimane v. Gonzales, 430 F.3d
828, 832‐33 (7th Cir. 2005).  Here, though, the IJ denied Abu‐Sammour’s fourth motion for a
continuance for an entirely sensible reason—CIS had in fact already denied the visa petition,
rendering him ineligible to adjust status.  And even though Abu‐Sammour speculates about
the possibility of a reversal of the CIS’s denial, the IJ’s reasoning—that in light of the CIS
denial, the visa petition had no “prima facie” support—was rational and consistent with the
adjustment statute.  Thus, our review of Abu‐Sammour’s petition for review of the BIA’s
affirmance of the IJ’s denial of his fourth continuance motion is barred by 8 U.S.C.
§ 1252(a)(2)(B)(ii).

       Accordingly, we DISMISS Abu‐Sammour’s petition for review.